914 F.2d 249Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Levelt FRANCOIS, Defendant-Appellant.
No. 90-6274.
United States Court of Appeals, Fourth Circuit.
Submitted May 31, 1990.Decided Sept. 21, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (Cr. No. 88-51-A;  C/A No. 90-115-AM).
Levelt Francois, appellant pro se.
Robert Clifford Chesnut, Assistant United States Attorney, Alexandria, Va., for appellee.
E.D.Va.
AFFIRMED.
Before K.K. HALL, PHILLIPS, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Levelt Francois appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Francois v. United States, Cr. No. 88-51-A;  C/A No. 90-115-AM (E.D.Va. Jan. 19, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decision process.

AFFIRMED


*
 The court did not address Francois' claim that his attorney was deficient for refusing to pursue certain issues on appeal that Francois suggested he raise.  This claim is without merit since an appointed attorney is not obligated to raise on appeal every non-frivolous issue requested by the defendant as long as it is a matter of professional judgment not to pursue those issues.   Jones v. Barnes, 463 U.S. 745 (1983).  However, none of the claims now stated by Francois have merit.  Thus, counsel was not deficient for failing to raise these claims